Name: Regulation (EU) 2018/1670 of the European Parliament and of the Council of 23 October 2018 amending Regulation (EC) No 110/2008 as regards nominal quantities for the placing on the Union market of single distilled shochu produced by pot still and bottled in Japan
 Type: Regulation
 Subject Matter: marketing;  food technology;  Asia and Oceania;  beverages and sugar;  consumption;  European Union law
 Date Published: nan

 12.11.2018 EN Official Journal of the European Union L 284/1 REGULATION (EU) 2018/1670 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 23 October 2018 amending Regulation (EC) No 110/2008 as regards nominal quantities for the placing on the Union market of single distilled shochu produced by pot still and bottled in Japan THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 114(1) thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the opinion of the European Economic and Social Committee (1), Acting in accordance with the ordinary legislative procedure (2), Whereas: (1) On 29 November 2012, the Council adopted a Decision authorising the Commission to open negotiations with Japan on a Free Trade Agreement. (2) The negotiations for an Agreement between the European Union and Japan for an Economic Partnership (the Agreement) were successfully concluded and the Agreement was signed on 17 July 2018. (3) Annex 2-D to the Agreement provides that single distilled shochu, as defined in subparagraph 10 of Article 3 of the Liquor Tax Law (Law No 6 of 1953) of Japan, produced by pot still and bottled in Japan, is to be allowed to be placed on the Union market in traditional bottles of four go ( ) and one sho ( ), corresponding to nominal quantities of 720 ml and of 1 800 ml, respectively, provided that other applicable Union legal requirements are fulfilled. (4) Directive 2007/45/EC of the European Parliament and of the Council (3) provides that prepacked products can only be placed on the Union market if they are prepacked in the nominal quantities listed in section 1 of the Annex to that Directive. For spirit drinks, section 1 of the Annex to Directive 2007/45/EC refers to nine nominal quantities on the interval from 100 ml to 2 000 ml. Those nominal quantities do not include the quantities of 720 ml and 1 800 ml, the nominal quantities in which single distilled shochu produced by pot still is bottled and marketed in Japan. (5) A derogation from the nominal quantities set out in the Annex to Directive 2007/45/EC for spirit drinks is therefore necessary to ensure that single distilled shochu produced by pot still and bottled in Japan can be placed on the Union market, as set out in Annex 2-D to the Agreement, in bottle sizes of 720 ml and of 1 800 ml that correspond to traditional Japanese bottle sizes four go ( ) and one sho ( ), respectively. (6) The derogation from Directive 2007/45/EC needs to be introduced by means of an amendment to Regulation (EC) No 110/2008 of the European Parliament and of the Council (4), in order to ensure that single distilled shochu produced by pot still and bottled in Japan can be placed on the market in all Member States simultaneously upon the entry into force of the Agreement. (7) Regulation (EC) No 110/2008 should therefore be amended accordingly. (8) To ensure implementation of the Agreement as regards the placing on the Union market of single distilled shochu produced by pot still and bottled in Japan, this Regulation should apply from the date of entry into force of the Agreement, HAVE ADOPTED THIS REGULATION: Article 1 The following article is inserted in Chapter IV of Regulation (EC) No 110/2008: Article 24a Derogation from nominal quantities requirements in Directive 2007/45/EC By way of derogation from Article 3 of Directive 2007/45/EC of the European Parliament and of the Council (*1), and from the sixth row of section 1 of the Annex to that Directive, single distilled shochu (*2) produced by pot still and bottled in Japan, may be placed on the Union market in nominal quantities of 720 ml and 1 800 ml. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from the date of entry into force of the Agreement. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 23 October 2018. For the European Parliament The President A. TAJANI For the Council The President K. EDTSTADLER (1) OJ C 367, 10.10.2018, p. 119. (2) Position of the European Parliament of 12 September 2018 (not yet published in the Official Journal) and Decision of the Council of 9 October 2018. (3) Directive 2007/45/EC of the European Parliament and of the Council of 5 September 2007 laying down rules on nominal quantities for prepacked products, repealing Council Directives 75/106/EEC and 80/232/EEC, and amending Council Directive 76/211/EEC (OJ L 247, 21.9.2007, p. 17). (4) Regulation (EC) No 110/2008 of the European Parliament and of the Council of 15 January 2008 on the definition, description, presentation, labelling and the protection of geographical indications of spirit drinks and repealing Council Regulation (EEC) No 1576/89 (OJ L 39, 13.2.2008, p. 16).